Citation Nr: 1747574	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to December 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2010, the Veteran testified at a Travel Board hearing at the RO in Wichita, Kansas before a Veterans Law Judge who is no longer available. The Veteran was notified by letter in February 2017 that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board. In February 2017, the Veteran responded with notification that she did not wish to appear at an additional hearing and for her case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time. 

In January 2014, the Board, in part, remanded the case for evidentiary development. In June 2015, the Board remanded the claims of entitlement to service connection for left knee, left ankle, and bilateral hip disabilities. Those claims were granted in a June 2016 VA rating decision which represents a full grant of the benefits sought so they are no longer on appeal before the Board. The Board also granted service connection for headaches and denied a rating in excess of 10 percent for stress reaction of the right talus and fibula on a schedular basis. 

The Veteran appealed the June 2015 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court). Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR). An Order of the Court dated September 7, 2016 granted the motion and remanded to the Board the issue of entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula for extra-schedular consideration.

In accordance with the JMR, the Board remanded this matter in May 2017. However, as will be discussed below, the Board remands this matter for additional development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in May 2017 for referral to the Under Secretary for Benefits of the Director of Compensation Service for extraschedular consideration. In a July 2017 administrative decision, the Director of Compensation Service denied the Veteran's claim for entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibular on an extra-schedular basis. 

However, in an August 2017 Appellant's Brief, the Veteran's representative continues to argue that Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) applies to the Veteran's claim, as the Veteran's combined effects of multiple disabilities, to include her service-connected right talus fibular disability, bilateral hip disabilities (secondary to the Veteran's right talus and fibula), bilateral knee disabilities (secondary to the Veteran's right talus and fibula), and left foot disability, may raise the issue of extra-schedular consideration. The Representative asserts that such extra-schedular consideration and application will depend on the nature and severity of the symptoms of those disabilities in combination. 

The Board agrees with the Veteran's Representative's assertion, and remands the matter for additional development and adjudication. Upon remand, the Board seeks additional medical examinations of the Veteran's service-connected disabilities, to specifically include an examination and opinion concerning the combined effects of the Veteran's multiple service-connected disabilities. For any combined effects found, the examiner is to report as to whether the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008).

Moreover, the Board notes that such examinations are to report the current nature and severity of the Veteran's disabilities. Such examinations must be in compliance with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) and include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Additionally, should the Veteran report flare ups of any disability, the examiner is asked to provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA and/or private treatment records regarding the service-connected disabilities.

2. After the above has been completed, the RO should schedule appropriate VA examination(s) to determine the current severity and symptomatology of the Veteran's service-connected right talus and fibula, to specifically include the current nature and severity of any combined effects of the Veteran's multiple service-connected disabilities, such as her service-connected right talus fibular disability, bilateral hip disabilities (secondary to the Veteran's right talus and fibula), bilateral knee disabilities (secondary to the Veteran's right talus and fibula), and left foot disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

(a) The examiner is to examine the Veteran's service-connected right talus and fibula in conjunction with the combined effects of the Veteran's multiple service-connected disabilities, such as her service-connected right talus fibular disability, bilateral hip disabilities (secondary to the Veteran's right talus and fibula), bilateral knee disabilities (secondary to the Veteran's right talus and fibula), and left foot disability. The examiner is to provide a detailed report as to the severity and symptomatology of the Veteran's service-connected right talus and fibula in conjunction with the combined effects of the Veteran's service-connected disabilities.

For all examinations provided, the examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s). See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups. Provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to ascertaining information as to the frequency, duration, characteristics, severity, or functional loss. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).


(b) The examiner is to opine as to whether the Veteran's service-connected right talus and fibula in conjunction with the combined effects of any of the Veteran's service-connected disabilities present an exceptional or unusual disability picture, to specifically include whether the disability picture presents marked interference with employment or frequent periods of hospitalization. See 38 C.F.R. § 3.321 (b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008).

3. Then, readjudicate the case on an extra-schedular basis, with appropriate referrals to the Director of Compensation Service as required by law. If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




